                        No. 6:19-cv-00064

                   Johnifer Ray Mumphrey,
                            Plaintiff,
                               v.
                        Kay Newbill,
                          Defendant.

                 Before BARKER , District Judge

                            ORDER

     Mumphrey filed this lawsuit on February 25, 2019. Doc. 1.
Pursuant to 28 U.S.C. § 636(b)(1) and (3), the case was referred
to United States Magistrate Judge K. Nicole Mitchell. Doc. 3.
On January 30, 2020, Judge Mitchell issued a report and rec-
ommendation that the action be dismissed with prejudice for
the purpose of proceeding in forma pauperis on the ground that
it is frivolous and for failure to state a claim. Doc. 16. Mumph-
rey received a copy of the report and recommendation on Feb-
ruary 4, 2020. Doc. 17. He has not objected to it.
      Once served with a copy of a magistrate judge’s report
and recommendation, a party has 14 days to file any objec-
tions. Fed. R. Civ. P. 72(b)(2). When no party objects to the
report and recommendation, the district court “need only sat-
isfy itself that there is no clear error on the face of the record.”
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996) (cleaned up). Here, there is no clear error on the face
of the record. Thus, the report and recommendation is
adopted.
   This action is dismissed with prejudice for the purpose of
proceeding in forma pauperis on the ground that it is frivolous
and for failure to state a claim. Any outstanding motions are
denied as moot. The clerk of court is directed to close this
case.


                     So ordered by the court on March 27, 2020.



                                  J. C AMPBELL B ARKER
                                United States District Judge




                            -2-
